       Case 20-03016 Document 138 Filed in TXSB on 07/23/21 Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 IN RE:                                        §
 NEIGHBORS LEGACY HOLDINGS,                    §         CASE NO. 18-33836-H1-11
 INC., et al.                                  §              (Chapter 11)
        Debtors                                §        JOINTLY ADMINISTERED

                                               §
 MARK SHAPIRO, TRUSTEE OF THE                  §
 UNSECURED CREDITOR TRUST OF                   §
 NEIGHBORS LEGACY HOLDINGS,                    §
 INC. AND ITS DEBTOR AFFILIATES                §
       Plaintiff                               §            ADV. P. NO. 20-03016
                                               §
 v.                                            §
                                               §
 TOM VO, et al.                                §
     Defendants                                §

 AGREED STIPULATION EXTENDING DATES IN AGREED SCHEDULING ORDER

TO THE HONORABLE MARVIN ISGUR, U.S. BANKRUPTCY JUDGE:

       COMES NOW, PLAINTIFF MARK SHAPIRO, TRUSTEE OF THE UNSECURED

CREDITOR TRUST OF NEIGHBORS LEGACY HOLDINGS, INC. AND ITS DEBTOR

AFFILIATES and files this Agreed Stipulation Extending Dates in Agreed Scheduling Order, and

respectfully show the Court as follows:

       On May 17, 2021, this Court entered the Agreed Scheduling Order in this case (Dkt. 129).

Since then, more settlements have occurred between Plaintiff and various Defendants, and the

Parties continue to focus their efforts on reaching settlement agreements. For these reasons,

Plaintiff has reached an agreement with counsel for Neighbors of the Permian Basin, LLC and

Emergence Holdings, LLC to extend the deadlines contained within the first four items of the

Agreed Scheduling Order.




                                              1
       Case 20-03016 Document 138 Filed in TXSB on 07/23/21 Page 2 of 3




       The deadline for Plaintiff to designate expert witnesses will now be August 25, 2021. The

Plaintiff/Trustee will present its expert(s) for deposition on or before September 5, 2021.

Defendants Neighbors of the Permian Basin, LLC and Emergence Holdings, LLC will have until

October 27, 2021 to designate expert witnesses. Defendants Neighbors of the Permian Basin, LLC

and Emergence Holdings, LLC will present their expert(s) for deposition on or before November

8, 2021. The other dates in the Agreed Scheduling Order shall remain the same.

                                                          Respectfully Submitted,

                                                          WALSTON BOWLIN, LLP

                                                          /s/ Clifford H. Walston
                                                          CLIFFORD H. WALSTON
                                                          cliff@walstonbowlin.com
                                                          State Bar No. 24037666
                                                          4299 San Felipe Street, Suite 300
                                                          Houston, Texas 77027
                                                          (713) 300-8700
                                                          (713) 583-5020 Fax
                                                          ATTORNEY FOR PLAINTIFF
                                                          MARK SHAPIRO, TRUSTEE OF
                                                          THE UNSECURED CREDITOR
                                                          TRUST

AGREED TO BY:

HAWASH CICACK & GASTON, LLP

/s/ Walter J. Cicack
Walter J. Cicack
State Bar No. 04250535
wcicack@hcgllp.com
3401 Allen Parkway, Suite 200
Houston, Texas 77019
(713) 658-9015 - tel/fax
COUNSEL FOR DEFENDANTS,
NEIGHBORS OF THE PERMIAN BASIN, LLC AND
EMERGENCE HOLDINGS, LLC




                                               2
       Case 20-03016 Document 138 Filed in TXSB on 07/23/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was filed and served
electronically, via the ECF system, on July 23, 2021.

                                                         /s/ Clifford H. Walston
                                                         Clifford H. Walston




                                             3
